Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 1 of 35 PageID: 49




                              EXHIBIT A
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 2 of 35 PageID: 50




                     UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF NEW JERSEY


CREDIT ONE BANK, N.A.,                               )          [__ Civ. ____ (___)(___)]
                                                     )
                               Petitioner,           )
                        v.                           )
                                                     )
ADAM LIEBERMAN AND GENESE
LIEBERMAN,                                           )
                                                     )
                               Respondents.          )

               VERIFICATION OF ANDREW J. SOVEN IN SUPPORT OF
                 PETITION TO CONFIRM ARBITRATION AWARD

       Andrew J. Soven verifies under penalty of perjury as follows:

       1.      I am a partner at Holland & Knight LLP and am one of the attorneys representing

Petitioner Credit One Bank, N.A. (“Petitioner” or “Credit One”) in the above-referenced action. I

respectfully submit this Verification in support of Credit One’s Petition against Respondents Adam

Lieberman and Genese Lieberman (“Respondents” or the “Liebermans”) for confirmation of the

Petitioner’s arbitration award dated January 14, 2021 (the “Final Award”) rendered by Hon. Ariel

Belen (Ret.) in JAMS Arbitration, Adam Lieberman vs. Credit One Bank, N.A., JAMS Case Ref.

No. 1425025196.

       2.      Attached as Exhibit 1 is a true and correct redacted copy of the Final Award dated

January 14, 2021.

                                                //

                                                //

                                                //

                                                //
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 3 of 35 PageID: 51




       3.      Attached as Exhibit 2 is a true and correct copy of the arbitration agreement

between the parties, including the applicable changes in terms.

 Dated: February 18, 2021

                                                    Respectfully submitted,

                                                    ___/s/ Andrew J. Soven_________________
                                                    Andrew J. Soven
                                                    NJ Attorney No. 023671995
                                                    HOLLAND & KNIGHT LLP
                                                    2929 Arch Street, Suite 800
                                                    Philadelphia, PA 19104
                                                    Phone: 215-252-9554
                                                    Andrew.Soven@hklaw.com

                                                    Counsel for Credit One Bank, N.A.




                                                2
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 4 of 35 PageID: 52




                              EXHIBIT 1
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 5 of 35 PageID: 53
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 6 of 35 PageID: 54
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 7 of 35 PageID: 55
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 8 of 35 PageID: 56
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 9 of 35 PageID: 57
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 10 of 35 PageID: 58
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 11 of 35 PageID: 59
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 12 of 35 PageID: 60
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 13 of 35 PageID: 61
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 14 of 35 PageID: 62
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 15 of 35 PageID: 63
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 16 of 35 PageID: 64
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 17 of 35 PageID: 65
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 18 of 35 PageID: 66
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 19 of 35 PageID: 67
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 20 of 35 PageID: 68
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 21 of 35 PageID: 69
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 22 of 35 PageID: 70
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 23 of 35 PageID: 71
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 24 of 35 PageID: 72
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 25 of 35 PageID: 73
  Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 26 of 35 PageID: 74




                                     PROOF OF SERVICE BY E-Mail

                               Re: Lieberman, Adam vs. Credit One Bank, N.A.
                                         Reference No. 1425025196


       I, Shakiya Wright-McDuffie, not a party to the within action, hereby declare that on January 14, 2021, I

served the attached Corrected Final Award on the parties in the within action by electronic mail at New York,

NEW YORK, addressed as follows:

Mr. Ari Marcus                                         Abraham J. Colman Esq.
Yitzchak Zelman Esq.                                   Holland Knight
Lori Hague Esq.                                        400 South Hope St.
Marcus & Zelman, LLC                                   8th Floor
701 Cookman Av.                                        Los Angeles, CA 90071
Ste. 300                                               Phone: (213) 896-2412
Asbury Park, NJ 07712                                  Abe.Colman@hklaw.com
Phone: 732-695-3282                                       Parties Represented:
ari@marcuszelman.com                                      Credit One Bank, N.A.
yzelman@MarcusZelman.com
Lori@MarcusZelman.com
   Parties Represented:
   Adam Lieberman

Travis A. Sabalewski Esq.                              Mr. Christopher Murphy
Holland & Knight LLP                                   Holland Knight
1650 Tysons Blvd.                                      150 N. Riverside Plaza
Suite 1700                                             Suite 2700
Mc Lean, VA 22102                                      Chicago, IL 60606
Phone: 703-720-8600                                    Phone: 312.715.5722
Travis.Sabalewski@hklaw.com                            chris.murphy@hklaw.com
   Parties Represented:                                   Parties Represented:
   Credit One Bank, N.A.                                  Credit One Bank, N.A.


       I declare under penalty of perjury the foregoing to be true and correct. Executed at New York, NEW

YORK on January 14, 2021.




_________________________________
Shakiya Wright-McDuffie
JAMS
swrightmcduffie@jamsadr.com
Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 27 of 35 PageID: 75




                              EXHIBIT 2
        Case 3:21-cv-02923-AET-DEA Document 2-2 Filed 02/18/21 Page 28 of 35 PageID: 76



M-100846

Interest Rates and Interest Charges
ANNUAL PERCENTAGE
RATE (APR)                            23.90%
for Purchases                         This APR will vary with the market based on the Prime Rate.
and Cash Advances

Paying Interest                       We will begin charging interest on purchases and cash advances on the posting date.

Minimum Interest Charge               $1.00 for any billing cycle in which an Interest Charge is due.

For Credit Card Tips from the         To learn more about factors to consider when applying for or using a credit card, visit the website of
Federal Reserve Board                 the Federal Reserve Board at http://www.federalreserve.gov/creditcard
Fees
Set-up and Maintenance Fees           Notice: The Annual Membership Fee will be billed to your account when it is opened and will reduce
                                      the amount of your initial available credit. If your account is established with a $300 credit line, your
                                      initial available credit will be $225.

                                      You may still reject this plan, provided that you have not yet used the account or paid a fee after
                                      receiving a billing statement. If you do reject the plan, you are not responsible for any fees or charges.
   • Annual Membership Fee            $75 first year. $99 thereafter, billed monthly at $8.25.
   • Authorized User Participation    $19 annually (if applicable).
     Fee


Transaction Fees

   • Cash Advance                     Either $5 or 8% of the amount of each cash advance, whichever is greater. The Cash Advance
                                      Transaction Fee will be waived for the first 12 months after account opening.

Penalty Fees

   • Late Payment                     Up to $35
   • Returned Payment                 Up to $35


    How We Will Calculate Your Balance: We use a method called “average daily balance (including new purchases)”.
    See your Cardholder Agreement, Disclosure Statement and Arbitration Agreement (“Agreement”) for more details.
    Billing Rights: Information on your rights to dispute transactions and how to exercise those rights is provided in
    your account agreement.




                                                                      1
           Case 3:21-cv-02923-AET-DEA   DocumentCARDHOLDER
                                  VISA/MASTERCARD 2-2 Filed AGREEMENT,
                                                            02/18/21 Page 29 of 35 PageID: 77
                                                   DISCLOSURE STATEMENT AND ARBITRATION AGREEMENT
This Agreement, together with the application you previously signed and the enclosed Arbitration Agreement, governs the use of your VISA® or Mastercard® Account issued
by Credit One Bank, N.A. (the “Account,” “Card” or “Card Account”). The words “you,” “your” and “Cardholder(s)” refer to all persons, jointly and severally, authorized to use
the Card Account; and “we,” “us,” “our,” and “Credit One Bank” refer to Credit One Bank, N.A., its successors or assigns. By requesting and receiving, signing or using your
Card, you agree as follows:

IMPORTANT NOTICE: Please read the Arbitration Agreement portion of this document for important information about your and our legal rights under this Agreement.

1. CHANGES IN AGREEMENT TERMS: We can change any term of this Agreement, including the rate of the finance charge or the manner in which the finance charges are
calculated, or add new terms to this Agreement, at any time upon such notice to you as is required by law. As permitted by law, any change will apply to your new activity
and, in certain circumstances, to your outstanding balance when the change is effective. If you do not wish to be subject to the change, you must notify Credit One Bank
by calling our toll-free number at 866-515-5721 or you may write to us at Bank Card Center, P.O. Box 95516, Las Vegas, NV 89193-5516 prior to the effective date of the
change, and close your Account.

2. JOINT ACCOUNTS: If the application was for more than one person, or if an application was made and accepted by Credit One Bank to add a new Cardholder to an
existing Account, this is a “Joint Account.” Each of you individually may use the Account to the extent of the credit limit established for the Account, and each of you is jointly
and severally liable for the full outstanding balance, including, but not limited to, charges made by any Cardholder. Each of you shall also be jointly and severally liable
for any charges made by any person given permission to use the Account by any Cardholder. You agree that Credit One Bank is authorized to act on the instructions of any
Cardholder. Instructions from any one of you will constitute instructions from all of you. Requests from a Cardholder to terminate the privileges of another Cardholder on
the Account will be deemed a request for termination of the Account.

3. AUTHORIZED USER: At your request, we may, at our discretion, issue an additional card in the name of an Authorized User with your credit card account number. If you
allow someone to use your Account, that person will be an Authorized User. By designating an Authorized User who is at least fifteen years of age, you understand that: 1)
you will be solely responsible for the use of your Account and each card issued on your Account including all charges and transactions made by the Authorized User and
any fees resulting from their actions to the extent of the credit limit established for the Account; 2) the Authorized User will have access to certain account information
including balance, available credit and payment information. If you provide an Authorized User with any information that enables him/her to access or use your Account,
you agree to be liable for the Authorized User’s use of that information, and we will have no responsibility or liability for any of the Authorized User’s actions; 3) we reserve
the right to terminate the Card Account privileges of an Authorized User by closing your Account and issuing you a new account number; 4) the Account may appear on
the credit report of the Authorized User. If you advise us that the Authorized User is your spouse, information regarding the Account will be provided to consumer reporting
agencies in your name as well as in the name of the Authorized User; 5) the Authorized User can make payments, report the card lost or stolen and remove him or herself
from the Account; 6) you can request the removal of the Authorized User from your Account via mail or telephone.
Authorized User Annual Participation Fee: An Authorized User Annual Participation Fee of $19.00 will be imposed for issuing a card in the Authorized User’s name. This
Fee will be assessed annually in the month the Authorized User was added to the Account.

4. CONFLICTS BETWEEN CARDHOLDERS: In the event Credit One Bank receives conflicting instructions from one or more of you, or if Credit One Bank has reason to
believe there is a dispute between the Cardholders, Credit One Bank may, at its sole discretion, take one or more of the following actions: (1) refuse to act on any conflicting
instructions; (2) restrict the Account and deny access to all Cardholders until the dispute is resolved; or (3) terminate the Account. In no event will Credit One Bank be
liable for any delay or refusal to honor a request for an advance or any other request with respect to your Account, or for restricting or terminating the Account as provided
in this section.

5. YOUR CREDIT LIMIT: Your Credit Limit will be established by Credit One Bank and will be disclosed to you when your Card is issued. It also will be shown on each of your
billing statements. We reserve the right to modify your Credit Limit from time to time, and if we do so, we will notify you. You agree not to engage in any Card transaction that
would cause your outstanding balance to exceed your Credit Limit. Credit One Bank may, but is not obligated to, extend credit to you from your Account if you are already
up to your Credit Limit or if the borrowing would take you over your Credit Limit at any time. You must pay us on demand any amount by which your Account’s balance
exceeds your Credit Limit. If we extend credit over your Credit Limit, we will not be obligated to do so again, and such extension will not result in any waiver of our rights
under this paragraph.

6. USING YOUR CARD: You may use your Card: (1) to make purchases of goods or services at merchant establishments where the Card is accepted, and (2) to obtain
cash advances (i.e., loans of money) at participating financial institutions. Each purchase and cash advance you obtain will reduce the available credit under your credit
limit until it is repaid. Cash advances are limited to 25% of your assigned credit limit.Cash advances cannot exceed two transactions or more than $200.00 per day, as
applicable. You promise to pay us, when due, the total amount of all purchases and cash advances, as well as all finance charges, and other fees and charges billed to
your Card Account. You may not use your Card for any illegal purpose.

7. AUTHORIZATION: Merchants or banks may contact us on your behalf to obtain authorization for Card purchases or cash advances. You agree that we shall have no
liability if: (a) any merchant or bank refuses to honor your Card, (b) operational difficulties prevent authorization of a transaction, (c) authorization is declined because your
Account is overlimit or delinquent, or (d) credit has been restricted pursuant to any term of this Agreement.

8. YOUR MONTHLY STATEMENT: Your Account will be on a monthly billing cycle. We will send you a statement each month that there is activity or an outstanding balance
on your Account. The statement itemizes your Account activity, including purchases, cash advances, fees, finance charges, other charges, and payments and credits posted
during the billing period. The payment coupon portion of the statement will serve as your bill. When making payment, write your Account number on your check or money
order and return the coupon with your payment. You should retain the remaining portion of your statement for your records. If the Bank offers, and you elect to receive,
your monthly statement electronically, paper statements will not be mailed to you. You will be responsible for making your payments by the due date, either through the
Bank’s website or telephone, for which a fee may apply, or by mailing your payment to the appropriate address designated for receipt of payments by mail. Credit One Bank
will not be responsible for processing delays or failure to process the payment to your Account if a payment sent by mail does not contain your Account number or is not
accompanied by your payment coupon. Your payment will be credited to your Account, as of the date of receipt, if the payment is received by 5:00 p.m. Pacific Standard
Time (“PST”).

9. ANNUAL MEMBERSHIP FEE: The Annual Membership Fee for your Account in year one is $75.00 and will be billed to your Account when it is opened. The Annual
Membership Fee for your Account beginning in year two is $99.00 and will be billed to your Account in monthly installments of $8.25 per month. The Annual Membership
Fee will be billed to your Account as long as it remains open or, if your Account is closed by you or us, the Annual Membership Fee will continue to be charged until you
pay your outstanding balance in full. The Annual Membership Fee is refundable as long as you cancel your Account and have not used your card for any Purchases or

                                                                                        2
           Case
Cash Advances       3:21-cv-02923-AET-DEA
                and you                                           Document
                         have not made a payment. An Annual Membership             2-2 asFiled
                                                                             Fee Notice,    required02/18/21           Page
                                                                                                      by regulation, will        30 of
                                                                                                                          be provided     35atPageID:
                                                                                                                                      to you                  7812 months.
                                                                                                                                                least once every
The Annual Membership Fee is imposed for providing services related to your Account, including but not limited to: the opportunity to use your card with participating
merchants, providing renewal cards, providing availability of customer service representatives for assistance, providing credit information to credit reporting agencies, and
providing the opportunity for additional credit.

10. FINANCE CHARGES: Your Card Account is subject to finance charges and the total Finance Charges in your monthly billing cycle are the sum of the Periodic Finance
Charges, Transaction Finance Charges, and Credit Limit Increase Fees which are calculated as follows:
(a) Periodic Finance Charges: For purchases and cash advances, Credit Limit Increase Fees, Annual Membership Fees, Late Payment Fees and other fees and charges
to your Account, the Periodic Finance Charge is calculated as follows: The Annual Percentage Rate (“APR”) for Purchases and Cash Advances may vary and will be
determined by adding 20.65% to the U.S. Prime Rate appearing in the “Money Rates” section of any edition of The Wall Street Journal published on the 25th day of each
month. If the Journal is not published on that day, then the Prime Rate on the next business day will be used. If the Prime Rate changes, the new rate will take effect on the
first day of the following month. The new rate will be applied to all balances on the Account. The estimated APR for all balances is 3.25% plus 20.65%, currently 23.90%
(corresponding monthly periodic rate of 1.9916%). The APR will never be greater than 29.90% (corresponding monthly periodic rate of 2.4916%). The most recent Annual
Percentage Rate was disclosed to you when you received your credit card. There is a minimum Finance Charge of $1.00 for any billing cycle in which a Finance Charge is
due. Periodic Finance Charges will be assessed from the date the purchase, cash advance, fee or charge is posted to your Account until the date it is paid in full, and will
be calculated by applying the monthly periodic rate to the “average daily balance” of your Account. To get the “average daily balance,” we take the beginning balance of
your Account each day, add any new purchases, cash advances, fees and charges, and subtract any payments or credits and unpaid periodic Finance Charges. This gives us
the daily balance. Then we add up all the daily balances for the billing cycle, and divide the total by the number of days in the billing cycle. This gives us the “average daily
balance.” Periodic Finance Charges will be assessed on all “average daily balances” until paid in full. All purchases, cash advances, fees or charges accrue finance charges
starting on the date of posting, even if the new balance from your previous statement was paid in full or even if that new balance was zero.
(b) Cash Advance Transaction Finance Charges: The Cash Advance Transaction Fee will be waived for the first 12 months after Account opening. After the first 12 months,
each time you obtain a new cash advance, we will impose a Transaction Fee Finance Charge of 8% of the amount advanced or $5.00, whichever is greater.
(c) Credit Limit Increase Finance Charges: A fee may be imposed for Credit Limit increases, as described under the “Credit Limit Increase Requests” section of this
Agreement.
(d) Foreign Transaction Finance Charges: Each time you make a foreign transaction, we may impose a Transaction Fee Finance Charge of 3% of the amount charged or
$1.00, whichever is greater. For additional information, see the “Foreign Transaction” section of this Agreement.
(e) Fees Treated as Principal: For purposes of Finance Charge calculation, Credit Limit Increase Fees, Annual Membership Fees, Late Payment Charges, and other charges,
except cash advance fees, will be treated like purchase transactions, posted as principal, and accrue Finance Charges like purchases.
(f) Periodic Statement Annual Percentage Rate: If a finance charge imposed is required to be included in calculating the Annual Percentage Rate under the Federal
Truth-in-Lending Act, the Annual Percentage Rate disclosed on your statement may exceed the corresponding Annual Percentage Rate disclosed in this Agreement for any
billing period in which such finance charge is posted to your Account.

11. LATE PAYMENT CHARGES: If at least the Amount Due This Period (less any Late Payment Fee for the current billing cycle) and Amount Past Due are not received by
5:00 p.m. PST on the Payment Due Date shown on your statement, a Late Payment Fee of up to $35.00 will be charged to your Account.

12. OTHER CHARGES: In addition to the fees and charges described above, other charges that may be imposed on your Account include the following: (1) Returned
Payment Fee: If a payment is returned for any reason, a Returned Payment Fee of up to $35.00 will be charged to your Account; (2) Duplicate Statement Fee: If you request
a duplicate copy of a monthly statement, you will be charged a fee of up to $10.00 for each statement copy requested; (3) Sales Slip Request Fee: If you request a copy of
a sales slip, for any purpose other than to resolve a dispute about the charges on your Account, you will be charged a fee of $6.00 for each sales slip copy requested; (4)
Co-applicant Fee: To add an additional Cardholder to the Account after it is opened, an application must be submitted to Credit One Bank. The co-applicant fee in effect at
the time of such application will be required; and (5) Replacement Card Fee: If your Card is lost, stolen or destroyed and you request a replacement, a Replacement Card
Fee of $25.00 may be charged to your Account.

13. MINIMUM PAYMENTS: (a) You agree to pay either the entire outstanding balance or the Minimum Payment Due, as shown on your monthly statement. The Minimum
Payment Due is 5% of your outstanding balance, rounded up to the next whole dollar, or $25.00, whichever is greater, plus any Late Payment Fee for the current billing cycle,
and any Past Due Amount. For your Account to be considered current and to avoid a Late Payment Fee, you must pay at least the Amount Due This Period (less any Late
Payment Fee for the current billing cycle) and the Past Due Amount by the Payment Due Date shown on your statement. (b) Certain other service fees may be added to your
minimum payment amount. When you sign up for such services, you will be notified if a fee for the service will be imposed and if it is required to be added to your minimum
payment.

14. SMALL BALANCES: As it is uneconomical for both you and us to process payments or maintain credits that are $1.00 or less in amount, you agree as follows: (1) In
any billing cycle in which you have had no transactions and your New Balance on the billing date is $1.00 or less, the balance will be rounded to zero and you will not
receive a bill for this amount. (2) In the event that you have a credit balance of $1.00 or less for two consecutive billing cycles, the balance will be rounded to zero and
you will not receive a refund of this amount.

15. MAKING PAYMENTS: Your payments must be made in US currency only through paper or electronic format not to include wire transfer. Do not send cash through the
mail, as Credit One Bank cannot be responsible for cash lost in the mailing process. To the extent that a payment reduces the principal amount outstanding on your Card
Account, new credit will be available (subject to your credit limit), but only after 12 calendar days after our receipt of the payment. To insure prompt posting of payments
sent through the mail, your payments must be sent to the address indicated on your statement and must be received by 5:00 p.m. PST. There will be a delay in posting
payments to your Account for payments not sent to the address shown on your statement. You agree that we may process any item delivered to us for payment on the day
it is received, and that we are not required to honor special instructions or restrictive endorsements. As described above, if any payment is received that does not contain
your Account number or is not accompanied by your payment coupon, Credit One Bank will not be liable for processing delays or failure to process the payment to your
Account. Crediting of such payments may be delayed up to five business days of receipt.
(a) Treatment of Check Payments: When you send us a personal check, you authorize us to process the check electronically. In addition, if a check we process in paper
form is returned to us by your bank unpaid, we may re-present the returned check electronically. We use information from your check to electronically withdraw funds from
your account. Funds may be withdrawn as soon as the business day we receive your payment. Electronically processed checks (and checks re-presented electronically)
are not returned to you by your bank, however Credit One Bank retains an image of your electronically processed check in accordance with regulatory record retention
requirements. Credit One Bank will provide you with a copy of your electronically processed check(s) upon request.

16. POSTDATED CHECKS: You agree that we need not examine any payment check to confirm that it is not postdated, and that we may deposit any postdated check for
payment to us on the day we receive it.



                                                                                       3
           Case
17. IRREGULAR         3:21-cv-02923-AET-DEA
                  PAYMENTS:   Any payment submitted in offer ofDocument           2-2 Filed
                                                                 settlement of a disputed          02/18/21
                                                                                          debt, including any check Page
                                                                                                                    containing31  of 35such
                                                                                                                               a notation PageID:
                                                                                                                                            as “paid in79full,” must be
sent to the following address: Credit One Bank, P.O. Box 95516, Las Vegas, NV 89193-5516. If you do not forward any check or other payment marked “paid in full” to the
above address, we can accept late payments or partial payments, or checks or other payments marked with similar notations, without losing any of our rights under this
Agreement, including our right to seek payment of the full balance of your Account.

18. VERIFICATION OF INFORMATION: (a) Credit Information: You authorize us to obtain and/or use information about you from third parties and credit reporting agencies
to: 1) verify your identity and/or conduct investigative inquiries; 2) determine your income and credit eligibility; 3) review your Account and provide renewal of credit; 4)
verify your current credit standing in order to present future credit line increases or decreases; 5) qualify you for and present additional lines of credit or other offers; and
6) collect amounts owing on your Account. California residents, you agree to waive your right to keep confidential information under Section 1808.21 of the California
Vehicle Code from us. (b) Reporting Information: We may furnish information concerning your Account or credit file to consumer reporting agencies and others who may
properly receive that information. However, we are not obligated to release such information to anyone unless we are required to do so by law or a proper Power of Attorney
is provided. (c) Telephone Monitoring: To be sure that your inquiries are handled properly, courteously and accurately, some of the telephone calls between our employees
and our customers are monitored by supervisory or management personnel. Recordings may be made of such calls for your protection.

19. COMMUNICATIONS: You expressly authorize Credit One Bank or its agents to contact you at any phone number (including mobile, cellular/wireless, or similar devices)
or email address you provide at anytime, for any lawful purpose. The ways in which we may contact you include live operator, automatic telephone dialing systems (auto-
dialer), prerecorded message, text message or email. Phone numbers and email addresses you provide include those you give to us, those from which you contact us
or which we obtain through other means. Such lawful purposes include, but are not limited to: obtaining information; account transactions or servicing related matters;
suspected fraud or identity theft; collection on the Account; and providing information about special products and services. You agree to pay any fee(s) or charge(s) that
you may incur for incoming communications from us or outgoing communications to us, to or from any such number or email address, without reimbursement from us.

20. DEFAULT: You will be in default under this Agreement if any of the following events occur: (1) you exceed your assigned credit limit; (2) you fail to make any required
payment when due; (3) you die, become insolvent, file a petition in bankruptcy or similar proceeding, or are adjudged bankrupt; (4) you provide any false or misleading
financial or biographical information to Credit One Bank; (5) any representation or warranty you make to Credit One Bank is false or breached; (6) a guardian, conservator,
receiver, custodian or trustee is appointed for you; (7) you are generally not paying your debts as they become due; (8) the Bank reasonably believes there has been a
material adverse change in your financial condition; or (9) you violate any term of this Agreement. Upon your default, Credit One Bank can close or refuse to renew your
Account, demand the return of your card(s), declare your entire balance immediately due and payable, and initiate collection activity, all without prior notice or demand.
You promise to pay any collection costs and attorneys’ fees, including our in-house attorneys’ costs, that Credit One Bank incurs as a result of your default.

21. TERMINATION OF ACCOUNT: This Account may be terminated by you at any time by giving notice in writing to Credit One Bank. Credit One Bank may terminate the
Account and demand payment in full if you are in default under any of the terms and conditions of this Agreement, or if there is a dispute between the Cardholders as
described elsewhere in this Agreement, or if a Cardholder requests termination of the Account privileges of any other Cardholder, or without cause if Credit One Bank deems
termination of the Account to be in its best interests. In the event of voluntary or involuntary Account termination, all credit privileges under the Account and Credit One
Bank membership will be terminated immediately. Once we receive your final payment in full, processing of Account closure may be delayed up to 45 days, in order to
ensure that all outstanding credit card charges have been received from merchants. No later than the end of the delay period Credit One Bank will send you a check for the
credit balance remaining on the Card Account, if any. Credit One Bank may require the return of any Credit Cards before issuing a refund check. However, when your Account
is closed, if there is: (1) a debit balance of $1.00 or less, that balance will be rounded to zero and you will not be required to pay this amount; or (2) a credit balance of
$1.00 or less, that balance will be rounded to zero and this amount will not be refunded to you. The rounding to zero may occur after your closing statement cycles, and
you may not receive a statement reflecting the rounding.

22. SECURITY: This is an unsecured Account, and Credit One Bank retains no security interest in your real or personal property to secure payment of your Card Account.

23. CARD OWNERSHIP AND ACCEPTANCE: Any credit card or other credit instrument issued to you remains the property of Credit One Bank and must be surrendered
to Credit One Bank or its agent on demand. We are not liable for the refusal of Credit One Bank or any other party to honor your Card for any reason. All Cards have an
expiration date. We have the right not to renew your Card for any reason.

24. FOREIGN TRANSACTIONS: If you make a transaction at a merchant that settles in a currency other than U.S. dollars, MasterCard Worldwide or Visa Inc. will convert that
charge into a U.S. Dollar amount. That conversion will be done at a rate selected by MasterCard or Visa from the range of rates available in wholesale currency markets for
the applicable central processing date, which rate may vary from the rate MasterCard or Visa itself receives, or the government-mandated rate in effect for the applicable
central processing date. The currency conversion rate used on the processing date may differ from the rate that would have been used on the purchase date or on the date
the transaction is posted to your Account. You agree to pay the converted amount, including any charges for the conversion that may be imposed as described above. A fee
may be imposed for foreign transactions as described under the Finance Charge section of this Agreement.

25. LOST OR STOLEN CARDS: You may be liable for unauthorized use of your Card. If your Card is lost or stolen or you suspect that someone is using your Card without
your permission, you should immediately notify Credit One Bank’s Bank Card Center. You can call (877) 825-3242. You can also notify us in writing at Bank Card Center,
P.O. Box 98872, Las Vegas, NV 89193-8872. You will not be liable for any unauthorized use that occurs after you notify us, orally or in writing, of the loss, theft or possible
unauthorized use. In any event, your liability for unauthorized use will not exceed $50. If you allow someone to use your Card to make charges to your Card Account, you can
terminate this user’s authority by retrieving the Card and returning it to us. Until you do, you remain liable for any use by the authorized user. You understand and agree that
this Card Account may be replaced with a substitute Account if a credit card for this Account is lost or stolen, or in the event unauthorized use of the Account is reported.
All terms and conditions of this Agreement and the application shall apply to any substitute Account.

26. CREDIT LIMIT INCREASE REQUESTS: Credit Limit Increase requests must be made in accordance with procedures established from time to time by Credit One Bank.
A fee may be imposed for credit limit increases. The fee imposed will be a Finance Charge of between $0.00 and $49.00, depending on how long your Account has been
established and your credit history with us and others. We will advise you which fee is applicable to your Account at the time you apply for a credit limit increase. Credit
limit increase requests are subject to the same credit process as your original application, including review of credit bureau information. You will be notified by mail if your
request for an increase is declined. Approval will be indicated in the form of a credit limit increase on your Card Account statement. For information on Credit One Bank’s
procedure for applying for a credit limit increase, contact us at (877) 825-3242.

27. WAIVER OF RIGHTS: If we waive any of our rights under this Agreement, we will not be obligated to do so again.

28. CUSTOMER PRIVACY: The privacy policy for Credit One Bank is provided separately in accordance with applicable law.



                                                                                       4
           Case
29. GOVERNING       3:21-cv-02923-AET-DEA
                  LAW:                                            Document
                       This Agreement is governed by and interpreted   in accordance2-2      Filed
                                                                                       with the        02/18/21
                                                                                                laws applicable         Page
                                                                                                                to national banks,32
                                                                                                                                   and,of 35noPageID:
                                                                                                                                        where              80by the laws
                                                                                                                                               such laws apply,
of the State of Nevada, excluding the conflicts of law provisions thereof, regardless of your state of residence.

30. ARBITRATION AGREEMENT: The Arbitration Agreement provided to you with this Agreement governs the enforcement by you and us of your and our legal rights under
this Agreement.

                                                 YOUR BILLING RIGHTS - KEEP THIS DOCUMENT FOR FUTURE USE
This notice tells you about your rights and our responsibilities under the Fair Credit Billing Act.

What To Do If You Find a Mistake on Your Statement
If you think there is an error on your statement, write to us at: Bank Card Center, P.O. Box 98872, Las Vegas, NV 89193-8872.
    In your letter, give us the following information:
    • Account information: Your name and account number.
    • Dollar amount: The dollar amount of the suspected error.
    • Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
    You must contact us:
    • Within 60 days after the error appeared on your statement.
    • At least 3 business days before an automated payment is scheduled, if you want to stop payment on the amount you think is wrong.
You must notify us of any potential errors in writing. You may call us at 877-825-3242, but if you do we are not required to investigate any potential errors and you may
have to pay the amount in question.

What Will Happen After We Receive Your Letter
    When we receive your letter, we must do two things:
    1. Within 30 days of receiving your letter, we must tell you that we received your letter. We will also tell you if we have already corrected the error.
    2. Within 90 days of receiving your letter, we must either correct the error or explain to you why we believe the bill is correct.
    While we investigate whether or not there has been an error:
    • We cannot try to collect the amount in question, or report you as delinquent on that amount.
    • The charge in question may remain on your statement, and we may continue to charge you interest on that amount.
    • While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
    • We can apply any unpaid amount against your credit limit.
    After we finish our investigation, one of two things will happen:
    • If we made a mistake: You will not have to pay the amount in question or any interest or other fees related to that amount.
    • If we do not believe there was a mistake: You will have to pay the amount in question, along with applicable interest and fees. We will send you a statement of the
		 amount you owe and the date payment is due. We may then report you as delinquent if you do not pay the amount we think you owe.
If you receive our explanation but still believe your bill is wrong, you must write to us within 10 days telling us that you still refuse to pay. If you do so, we cannot report
you as delinquent without also reporting that you are questioning your bill. We must tell you the name of anyone to whom we reported you as delinquent, and we must let
those organizations know when the matter has been settled between us. If we do not follow all of the rules above, you do not have to pay the first $50 of the amount you
question even if your bill is correct.

Your Rights If You Are Dissatisfied With Your Credit Card Purchases
If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the problem with the merchant,
you may have the right not to pay the remaining amount due on the purchase. To use this right, all of the following must be true:
    1. The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50.
		 (Note: Neither of these are necessary if your purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or 		
		 services.)
    2. You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do
		 not qualify.
    3. You must not yet have fully paid for the purchase. If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at:
		 Bank Card Center, P.O. Box 98872, Las Vegas, NV 89193-8872.
While we investigate, the same rules apply to the disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we
think you owe an amount and you do not pay, we may report you as delinquent.

                                                                                ARBITRATION
PLEASE READ THIS PROVISION OF YOUR CARD AGREEMENT CAREFULLY. IT PROVIDES THAT EITHER YOU OR WE CAN REQUIRE THAT ANY CONTROVERSY OR DISPUTE
BE RESOLVED BY BINDING ARBITRATION. ARBITRATION REPLACES THE RIGHT TO GO TO COURT, INCLUDING THE RIGHT TO A JURY AND THE RIGHT TO PARTICIPATE
IN A CLASS ACTION OR SIMILAR PROCEEDING. IN ARBITRATION, A DISPUTE IS RESOLVED BY A NEUTRAL ARBITRATOR INSTEAD OF A JUDGE OR JURY. ARBITRATION
PROCEDURES ARE SIMPLER AND MORE LIMITED THAN RULES APPLICABLE IN COURT. IN ARBITRATION, YOU MAY CHOOSE TO HAVE A HEARING AND BE REPRESENTED
BY COUNSEL.
Agreement to Arbitrate:
You and we agree that either you or we may, without the other’s consent, require that any controversy or dispute between you and us (all of which are called “Claims”),
be submitted to mandatory, binding arbitration. This arbitration provision is made pursuant to a transaction involving interstate commerce, and shall be governed by, and
enforceable under, the Federal Arbitration Act (the “FAA”), 9 U.S.C. ¤1 et seq., and (to the extent State law is applicable), the State law governing this Agreement.
Claims Covered:
   • Claims subject to arbitration include, but are not limited to, disputes relating to the establishment, terms, treatment, operation, handling, limitations on or termination
		 of your account; any disclosures or other documents or communications relating to your account; any transactions or attempted transactions involving your account,
		 whether authorized or not; billing, billing errors, credit reporting, the posting of transactions, payment or credits, or collections matters relating to your account; 		
		 services or benefits programs relating to your account, whether or not they are offered, introduced, sold or provided by us; advertisements, promotions, or oral or
		 written statements related to (or preceding the opening of) your account, goods or services financed under your account, or the terms of financing; the application,
		 enforceability or interpretation of this Agreement, including this arbitration provision; and any other matters relating to your account, a prior related account or the
		 resulting relationships between you and us. Any questions about what Claims are subject to arbitration shall be resolved by interpreting this arbitration provision in
 		 the broadest way the law will allow it to be enforced.
   • Claims subject to arbitration include not only Claims made directly by you, but also Claims made by anyone connected with you or claiming through you, such as a
                                                                                      5
             Caseor3:21-cv-02923-AET-DEA
		 co-applicant         authorized user of your account, your agent,Document
                                                                     representative or2-2heirs, orFiled
                                                                                                   a trustee02/18/21         PageClaims
                                                                                                             in bankruptcy. Similarly, 33 of     35 to
                                                                                                                                              subject PageID:        81 not only
                                                                                                                                                        arbitration include
		 Claims that relate directly to us, a parent company, affiliated company, and any predecessors and successors (and the employees, officers and directors of all of
		 these entities), but also Claims for which we may be directly or indirectly liable, even if we are not properly named at the time the Claim is made.
   • Claims subject to arbitration include Claims based on any theory of law, any contract, statute, regulation, ordinance, tort (including fraud or any intentional tort),
		 common law, constitutional provision, respondeat superior, agency or other doctrine concerning liability for other persons, custom or course of dealing or any other
		 legal or equitable ground (including any claim for injunctive or declaratory relief). Claims subject to arbitration include Claims based on any allegations of fact,
		 including an alleged act, inaction, omission, suppression, representation, statement, obligation, duty, right, condition, status or relationship.
   • Claims subject to arbitration include Claims that arose in the past, or arise in the present or future. Claims are subject to arbitration whether they are made
		 independently or with other claims in proceedings involving you, us or others. Claims subject to arbitration include Claims that are made as counterclaims, cross-
		 claims, third-party claims, interpleaders or otherwise, and a party who initiates a proceeding in court may elect arbitration with respect to any Claim(s) advanced in
		 the lawsuit by any other party or parties. Claims subject to arbitration include Claims made as part of a class action or other representative action, and the arbitration
		 of such Claims must proceed on an individual basis.
   • If you or we require arbitration of a particular Claim, neither you, we, nor any other person may pursue the Claim in any litigation, whether as a class action, private
		 attorney general action, other representative action or otherwise.
   • Claims are not subject to arbitration if they are filed by you or us in a small claims court, so long as the matter remains in such court and advances only an individual
		 claim for relief.
Initiation of Arbitration: The party filing an arbitration must choose an arbitration administrator. Arbitration administrators are independent from us, and you must follow
their rules and procedures for initiating and pursuing an arbitration. If you initiate the arbitration, you must also notify us in writing at Credit One Bank, P.O. Box 95516, Las
Vegas, NV 89193-5516. If we initiate the arbitration, we will notify you in writing at your then current billing address or (if your account is closed) the last address we have
on file for you. Any arbitration hearing that you attend will be held at a place chosen by the arbitrator or arbitration administrator in the same city as the U.S. District Court
closest to your billing address, or at some other place to which you and we agree in writing. You may obtain copies of the current rules of the arbitration administrators, and
other related materials, including forms and instructions for initiating an arbitration, by contacting the arbitration administrators as follows:

					                               American Arbitration Association		                          JAMS
					                               335 Madison Avenue, Floor 10			                             1920 Main Street, Suite 300
					                               New York, NY 10017-4605 			                                 Irvine, CA 92614-7279
					                               Web Site: www.adr.org			                                    Web Site: www.jamsadr.com

Procedures and Law Applicable in Arbitration: A single arbitrator will resolve Claims. The arbitrator will either be a lawyer with at least ten years experience or a retired
or former judge. The arbitrator will be selected in accordance with the rules of the arbitration administrator and will be neutral. The arbitration will be conducted under the
applicable procedures and rules of the arbitration administrator that are in effect on the date the arbitration is filed unless this arbitration provision is inconsistent with
those procedures and rules, in which case this Agreement will prevail. These procedures and rules may limit the amount of discovery available to you or us. The arbitrator
will apply applicable substantive law consistent with the FAA and applicable statutes of limitations, and will honor claims of privilege recognized at law. The arbitrator will
take reasonable steps to protect customer account information and other confidential information, including the use of protective orders to prohibit disclosure outside the
arbitration, if requested to do so by you or us. The arbitrator will have the power to award to a party any damages or other relief provided for under applicable law, and will
not have the power to award relief to, against, or for the benefit of, any person who is not a party to the proceeding. The arbitrator will make any award in writing but need
not provide a statement of reasons unless requested by a party. Upon a request by you or us, the arbitrator will provide a brief statement of the reasons for the award.

Costs: If we file the arbitration, we will pay the initial filing fee. If you file the arbitration, you will pay the initial filing fee, unless you seek and qualify for a fee waiver under
the applicable rules of the arbitration administrator. We will reimburse you for the initial filing fee if you paid it and you prevail. If there is a hearing, we will pay any fees
of the arbitrator and arbitration administrator for the first day of that hearing. All other fees will be allocated in keeping with the rules of the arbitration administrator
and applicable law. However, we will advance or reimburse filing fees and other fees if the arbitration administrator or arbitrator determines there is other good reason
for requiring us to do so, or we determine there is good cause for doing so. Each party will bear the expense of that party’s attorneys, experts, and witnesses, and other
expenses, regardless of which party prevails, except that the arbitrator shall apply any applicable law in determining whether a party should recover any or all expenses
from another party.

No Consolidation or Joinder of Parties: All parties to the arbitration must be individually named. Claims by persons other than individually named parties shall not
be raised or determined. Notwithstanding anything else that may be in this arbitration provision or Agreement, no class action, private attorney general action or other
representative action may be pursued in arbitration, nor may such action be pursued in court if any party has elected arbitration. Unless consented to by all parties to the
arbitration, Claims of two or more persons may not be joined, consolidated or otherwise brought together in the same arbitration (unless those persons are applicants, co-
applicants or authorized users on a single account and/or related accounts or parties to a single transaction or related transactions); this is so whether or not the Claims
(or any interest in the Claims) may have been assigned.

Enforcement, Finality, Appeals: You or we may bring an action, including a summary or expedited motion, to compel arbitration of Claims subject to arbitration, or to stay
the litigation of any Claims pending arbitration, in any court having jurisdiction. Such action may be brought at any time, even if any such Claims are part of a lawsuit, unless
a trial has begun or a final judgment has been entered. Failure or forbearance to enforce this arbitration provision at any particular time, or in connection with any particular
Claims, will not constitute a waiver of any rights to require arbitration at a later time or in connection with any other Claims. Any additional or different agreement between
you and us regarding arbitration must be in writing. Within fifteen days after an award by the single arbitrator, any party may appeal the award by requesting in writing a
new arbitration before a panel of three neutral arbitrators designated by the same arbitration administrator. The panel will consider all factual and legal issues anew, follow
the same rules that apply to a proceeding using a single arbitrator, and make decisions based on the vote of the majority. Costs will be allocated in the same way they are
allocated for arbitration before a single arbitrator. An award by a panel, or an award by a single arbitrator after fifteen days has passed, shall be final and binding on the
parties, subject to judicial review that may be permitted under the FAA. An award in arbitration will be enforceable as provided by the FAA or other applicable law by any
court having jurisdiction. An award in arbitration shall determine the rights and obligations between the named parties only, and only in respect of the Claims in arbitration,
and shall not have any bearing on the rights and obligations of any other person, nor on the resolution of any other dispute or controversy.

Severability, Survival: This arbitration provision shall survive: (i) termination or changes in the Agreement, the account and the relationship between you and us concerning
the account; (ii) the bankruptcy of any party; and (iii) any transfer or assignment of your account, or any amounts owed on your account, to any other person. If any portion
of this arbitration provision is deemed invalid or unenforceable, the remaining portions shall nevertheless remain in force.



© 2010 Credit One Bank, N.A. All rights reserved.
  Credit One® and Credit One Bank® are federally registered trademarks.                                          C50-00075 11/10                                M-100846 (11-10)

                                                                                            6
                                                                                             cease via telephone number(s) and/or email, please provide the specific            defined below) made with your Account. The Cash Back Rewards Program now           not earn rewards, unless otherwise specified. This Program excludes Accounts        Arbitration Agreement is made pursuant to a transaction involving interstate
                             IMPORTANT NOTICE                                                phone number(s) and email address; (v)Case  you must3:21-cv-02923-AET-DEA
                                                                                                                                                   send this written notice to:                Document
                                                                                                                                                                                includes rewards   for groceries. 2-2 Filed 02/18/21 Page                         34   of enrolled
                                                                                                                                                                                                                                                                   already 35 PageID:
                                                                                                                                                                                                                                                                                   in a different 82
                                                                                                                                                                                                                                                                                                  Credit One rewards program.                          commerce, and shall be governed by, and enforceable under, the Federal
                       CHANGES IN TERMS OF YOUR                                              Attention - Credit One Bank Customer Service, P.O. Box 98850, Las Vegas, NV        This Credit One Cash Back Rewards Program (the “Program”) supplements              AMENDMENTS: The Program may be amended (added to, modified or                       Arbitration Act (the “FAA”), 9 U.S.C. §1 et seq., and (to the extent State law is
                 VISA/MASTERCARD CREDIT CARD ACCOUNT                                         89193-8850. (d) ONLINE ACCOUNT COMMUNICATIONS: If you do not want                  the Visa/MasterCard Cardholder Agreement, Disclosure Statement and                 deleted) by us at any time, including without limitation amendments of              applicable), the State law governing the Card Agreement.
                                                                                             to receive communications previously selected as part of your online account,      Arbitration Agreement (collectively, the “Cardholder Agreement”) you               eligible SIC Codes without prior notice and will take effect immediately. The
                                                                                             you must update your preferences under the “Email and Text Notifications”                                                                                                                                                                                 Claims Covered:
                   Please retain this document for your records                                                                                                                 received with your credit card account issued by Credit One Bank, N.A. (the        current version of this Program may be found at www.CreditOneBank.com in
                                                                                             section to remove these notifications. We cannot remove these online account       “Account”). In this Program, the words “we,” “us,” “our” and “Credit One” refer    the Cardholder Agreement section of the Customer Service tab. Any revisions         • Claims subject to arbitration include, but are not limited to, disputes relating
Credit One Bank, N.A. (the “Bank”) is making important changes to the VISA/                  notifications for you.                                                                                                                                                                                                                                      to the establishment, terms, treatment, operation, handling, limitations
MasterCard Cardholder Agreement, Disclosure Statement and Arbitration                                                                                                           to Credit One Bank, N.A. and the words “you” and “your” refer to all persons,      may affect your ability to earn rewards.
                                                                                                                                                                                jointly and severally, authorized to use the Account and thereby participate in    TERMINATION: We may suspend or terminate the Program or your participation            on or termination of your Account; any disclosures or other documents or
Agreement (the “Agreement”) that governs your credit card account (the “Account”)            TERMINATION OF ACCOUNT                                                             the Program. By using your Account, you agree to participate in the Program                                                                                              communications relating to your Account; any transactions or attempted
with the Bank. All of these changes will take effect starting with your billing cycle that                                                                                                                                                                         in the Program at any time without prior notice. In such event, we will evaluate
                                                                                             The existing Termination of Account section has been substituted to add language   and to the terms and conditions regarding the Program contained herein. In         your Account for any eligible gas or grocery rewards as of the Program                transactions involving your Account, whether authorized or not; billing, billing
begins in January 2016. Except for these changes, all existing terms and conditions          that upon closure, the Annual Membership Fee will continue to be charged to                                                                                                                                                                                 errors, credit reporting, the posting of transactions, payment or credits, or
in the Agreement remain in effect. Please keep this notice with your Agreement.                                                                                                 the event of any conflict between the Cardholder Agreement and this Program        termination date. Provided that you meet all of the other Program Restrictions
                                                                                             your outstanding balance until paid in full. It also deletes references to the     with respect to matters relating to the Program, this Program shall control.       listed above at that time, you will receive a distribution of the rewards earned      collections matters relating to your Account; services or benefits programs
                                                                                             closure delay period of up to 45 days.                                             EARNING CASH BACK REWARDS: You will receive cash back in the form of               during the current billing period in the form of a statement credit.                  relating to your Account, whether or not they are offered, introduced, sold or
OTHER CHARGES                                                                                This Account may be terminated by you at any time by giving notice in writing to                                                                                                                                                                            provided by us; advertisements, promotions, or oral or written statements
                                                                                                                                                                                an automatic statement credit equal to 1% of “eligible net purchases” (as          LIMITED LIABILITY: Unless otherwise required by law, this Program, or our
The changes to the Other Charges section includes added language:                            Credit One Bank. If your Account is closed by you or us, the Annual Membership     defined below) made with your Account. We will post a statement credit to                                                                                                related to (or preceding the opening of) your Account, goods or services
                                                                                                                                                                                                                                                                   Cardholder Agreement with you, we will not be liable to you or anyone making          financed under your Account, or the terms of financing; the application,
(5) Replacement Card Fee: If you request a replacement card, a Replacement                   Fee will continue to be charged until you pay your outstanding balance in full.    your Account within seven days of the end of the month equal to 1% of “eligible    a claim on your behalf, in connection with: (1) any change or termination
Card Fee of up to $25.00 may be charged to your Account.                                     Credit One Bank may terminate the Account and demand payment in full if            net purchases” made with your Account from the 27th of the previous month                                                                                                enforceability or interpretation of the Card Agreement (except for this
                                                                                                                                                                                                                                                                   of the Program; (2) any loss, damage, expense or inconvenience caused                 Arbitration Agreement); and any other matters relating to your Account, a
                                                                                             you are in default under any of the terms and conditions of this Agreement, or     to the 26th of the current month. If your Account is in default, as defined        by any occurrence outside of our control; (3) any taxes that you incur as a
COMMUNICATIONS                                                                               if there is a dispute between the Cardholders as described elsewhere in this       within your Cardholder Agreement at the time the credit is to be posted, you                                                                                             prior related Account or the resulting relationships between you and us. Any
                                                                                                                                                                                                                                                                   result of receiving rewards, payment of which taxes will be your responsibility;      questions about what Claims are subject to arbitration shall be resolved by
The existing Communications section has been substituted and includes the                    Agreement, or if a Cardholder requests termination of the Account privileges of    WILL NOT receive the credit. The eligible credit(s) will show on your billing      (4) any merchandise or services you purchase, or for any direct, indirect or
                                                                                             any other Cardholder, or without cause if Credit One Bank deems termination of     statement as “Credit One Rewards Credit.”                                                                                                                                interpreting this Arbitration Agreement in the broadest way the law will allow it
new Indemnification, Revocation and Online Account Communications language:                                                                                                                                                                                        consequential damages with respect to the use of your Account. In any event,          to be enforced.
                                                                                             the Account to be in its best interests. In the event of voluntary or involuntary  ELIGIBLE NET PURCHASES: Eligible net purchases are purchases of gasoline           any liability that Credit One may have to you in connection with the Program
(a) You are providing express written permission and consent authorizing Credit              Account termination, all credit privileges under the Account and Credit One Bank                                                                                                                                                                          • Claims subject to arbitration include not only Claims made directly by you,
One Bank and its agents to contact you at any phone number (including mobile,                                                                                                   from merchants using Standard Industrial Classification Codes (“SIC Codes”)        shall be limited to the amount of any rewards you have earned in this Program.
                                                                                             membership will be terminated immediately. However, when your Account is           5172, 5541, and 5542, and purchases of groceries from merchants using SIC          The Program and rewards are void or limited where prohibited or restricted,           but also Claims made by anyone connected with you or claiming through
cellular/wireless, or similar devices) or email address you provide at any time, for         closed, if there is: (1) a debit balance of $1.00 or less, that balance will be                                                                                                                                                                             you, such as a co-applicant or authorized user of your Account, your agent,
any lawful purpose. The ways in which we may contact you include live operator,                                                                                                 Codes 5411, 5422, and 5499, minus any returns or other credits using these         respectively, by federal, state or local law.
                                                                                             rounded to zero and you will not be required to pay this amount; or (2) a credit   same SIC Codes. Although a merchant or the items that it sells may appear to                                                                                             representative or heirs, or a trustee in bankruptcy. Similarly, Claims subject
automatic telephone dialing systems (auto-dialer), prerecorded message, text/                                                                                                                                                                                                                                                                            to arbitration include not only Claims that relate directly to us, a parent
SMS message or email. Phone numbers and email addresses you provide include
                                                                                             balance of $1.00 or less, that balance will be rounded to zero and this amount     fit the gas or grocery reward categories, the merchant may not have or use an      ARBITRATION AGREEMENT
                                                                                             will not be refunded to you. The rounding to zero may occur after your closing     SIC Code that is included in this Program, and purchases with that merchant                                                                                              company, affiliated company, and any predecessors and successors (and
those you give to us, those from which you contact us or which we obtain through                                                                                                                                                                                   The existing Arbitration Agreement has been substituted to remove the
                                                                                             statement cycles, and you may not receive a statement reflecting the rounding.     will not qualify for rewards. You WILL NOT earn rewards if a merchant does                                                                                               the employees, officers and directors of all of these entities), but also Claims
other means. Such lawful purposes include, but are not limited to: obtaining                                                                                                                                                                                       appeals provision, and terms involving class arbitration, confidentiality, costs,
                                                                                                                                                                                not submit the purchase using an SIC Code that we have designated for gas                                                                                                for which we may be directly or indirectly liable, even if we are not properly
information; activation of the card for verification and identification purposes;            ACCESS TO CREDIT SCORE                                                                                                                                                severability and what claims are not subject to arbitration have been modified.
                                                                                                                                                                                and grocery rewards. A merchant with more than one location may submit                                                                                                   named at the time the Claim is made, and Claims brought against any other
account transactions or servicing related matters; suspected fraud or identity                                                                                                                                                                                     PLEASE READ THIS ARBITRATION AGREEMENT OF YOUR CARD                                   person or entity named as a defendant or respondent in a Claim brought by
theft; collection on the Account; and providing information about special                    The following language has been added as a new section to your Agreement:          purchases using different SIC Codes, including SIC Codes that do not qualify       AGREEMENT CAREFULLY. IT PROVIDES THAT EITHER YOU OR WE CAN                            you against us.
products and services. You agree to pay any fee(s) or charge(s) that you may                 To access your free monthly Credit Score that is included with your new            under this Program. This means that purchases from the same merchant at a
                                                                                                                                                                                different location may result in no reward. Purchases from the following types     REQUIRE THAT ANY CONTROVERSY OR DISPUTE BE RESOLVED BY BINDING                      • Claims subject to arbitration include Claims based on any theory of law, any
incur for incoming communications from us or outgoing communications to us,                  Account you will need to: (1) Register for Online Account Access at:                                                                                                  ARBITRATION. ARBITRATION REPLACES THE RIGHT TO GO TO COURT,
to or from any such number or email address, without reimbursement from us.                  www.CreditOneBank.com. (2) Accept the online Terms of Use / Credit Score           of merchants are not eligible for gas rewards: oil, propane, and home heating                                                                                            contract, statute, regulation, ordinance, tort (including fraud or any intentional
                                                                                             Authorization Agreement associated with receiving your Credit Score. Credit        companies. Purchases from the following merchants are not eligible for             INCLUDING THE RIGHT TO A JURY AND THE RIGHT TO PARTICIPATE IN A                       tort), common law, constitutional provision, respondeat superior, agency
(b) INDEMNIFICATION: If you provide telephone number(s) for which you are                                                                                                                                                                                          CLASS ACTION OR SIMILAR PROCEEDING. IN ARBITRATION, A DISPUTE
not the subscriber, you understand that you shall indemnify us for any costs                 Score availability can take up to 60 days from your online enrollment date.        grocery rewards: Target, Walmart, K-Mart, Kaufland, Costco, and Sam’s Club.                                                                                              or other doctrine concerning liability for other persons, custom or course
                                                                                             Occasionally, systems or other constraints may prevent us from updating your       PROGRAM RESTRICTIONS: You will receive an automatic rewards credit                 IS RESOLVED BY A NEUTRAL ARBITRATOR INSTEAD OF A JUDGE OR JURY.                       of dealing or any other legal or equitable ground (including any claim for
and expenses, including reasonable attorneys’ fees, incurred as a result of us
contacting or attempting to contact you at the number(s). (c) COMMUNICATION                  Credit Score in a timely manner. This service is subject to change or cancellation on each statement that has at least one eligible net purchase. Automatic           ARBITRATION PROCEDURES ARE SIMPLER AND MORE LIMITED THAN                              injunctive or declaratory relief). Claims subject to arbitration include Claims
REVOCATION: If you do not want to receive communications as described in the                 without notice.                                                                    statement credits for rewards will reduce the balance on your Account but          RULES APPLICABLE IN COURT. IN ARBITRATION, YOU MAY CHOOSE TO                          based on any allegations of fact, including an alleged act, inaction, omission,
previous paragraph, you must: (i) provide us with written notice revoking your                                                                                                  will not count as payments. You will still be required to pay at least the         HAVE A HEARING AND BE REPRESENTED BY COUNSEL.                                         suppression, representation, statement, obligation, duty, right, condition,
prior consent, (ii) in that written notice, you must include your name, mailing              CASH BACK REWARDS PROGRAM                                                          Minimum Payment Due as shown on your billing statement each month. You             Agreement to Arbitrate:                                                               status or relationship.
address, and the last four digits of your Account number; (iii) advise whether               The existing Gas Rewards Program has been substituted with the new Cash Back       WILL NOT earn rewards for gas or grocery purchases made while your Account         You and we agree that either you or we may, without the other’s consent,            • Claims subject to arbitration include Claims that arose in the past, or arise in
you would like communications to cease via mail, telephone number(s), email,                 Rewards Program. The Cash Back Rewards Program provides cash back in the           is in default as defined within your Cardholder Agreement. Disputed or             require that any controversy or dispute between you and us (all of which              the present or future. Claims are subject to arbitration whether they are made
text/SMS, or cease in all forms; (iv) if you are requesting communications to                form of an automatic statement credit equal to 1% of “eligible net purchases” (as  unauthorized purchases/fraudulent transactions and illegal transactions do         are called “Claims”), be submitted to mandatory, binding arbitration. This            independently or with other claims in proceedings involving you, us or others.
                                            2                                                                                      3                                                                                 4                                                                                     5                                                                                    6
                                                                                         Procedures and Law Applicable in Arbitration: A single arbitrator will resolve         arbitration proceedings unreasonably or vexatiously.
  Claims subject to arbitration include Claims that are made as counterclaims
  (including but not limited to counterclaims by us to collect amounts in default        Claims. The arbitrator will either be a lawyerCase         3:21-cv-02923-AET-DEA
                                                                                                                                         with at least  ten years’ experience                       Document 2-2 Filed 02/18/21 Pageunenforceable,                    35 ofor35
                                                                                                                                                                                                                                                                   Arbitration
                                                                                                                                                                                                                                                                                           the remainder shall be enforceable. If the section titled “No Class
                                                                                                                                                                                                                                                                                                PageID:
                                                                                                                                                                                                                                                                                         Consolidation                  83 of Parties” is declared unenforceable in
                                                                                                                                                                                                                                                                                                               or Joinder
  from you), cross-claims, third-party claims, interpleaders or otherwise, and a         or a retired or former judge. The arbitrator will be selected in accordance with       No   Class  Arbitration  or Consolidation  or Joinder   of Parties: All parties to a proceeding between you and us, without impairing the right to appeal such
  party who initiates a proceeding in court may elect arbitration with respect to        the rules of the arbitration administrator and will be neutral. The arbitration        the arbitration must be individually named. Claims by persons other than           decision, this entire Arbitration Agreement (except for this sentence) shall be null
  any Claim(s) advanced in the lawsuit by any other party or parties.                    will be conducted under the applicable procedures and rules of the arbitration         individually named parties shall not be raised or determined. Notwithstanding      and void in such proceeding.
                                                                                         administrator that are in effect on the date the arbitration is filed unless this      anything else that may be in this Arbitration Agreement or the Card Agreement,
• As set forth below, Claims made as part of a class action, private attorney                                                                                                   no class action, private attorney general action or other representative action
  general action or other representative action are subject to arbitration but           Arbitration Agreement is inconsistent with those procedures and rules, in
                                                                                         which case this Arbitration Agreement will prevail. This Arbitration Agreement         may be pursued in arbitration, nor may such action be pursued in court if
  must be arbitrated on an individual basis. If a Claim is arbitrated, neither                                                                                                  any party has elected arbitration. No arbitrator shall have the authority to                                                                                                                       Dear Customer,
  you nor we will have the right to participate in a class action, private attorney      will also prevail to the extent that it is inconsistent with the Card Agreement.
                                                                                         These procedures and rules may limit the amount of discovery available to              conduct any arbitration in violation of this Arbitration Agreement or to issue
  general action or other representative action in court or in arbitration, either as                                                                                           any relief that applies to any person or entity other than you or us individually.                                                                                                                 Credit One Bank, N.A. appreciates your business as a cardholder and hopes
  a class representative or class member. Thus, if you or we require arbitration         you or us. The arbitrator will apply applicable substantive law, consistent                                                                                                                                                                                                               you are enjoying both the use and benefits of your credit card. We want you
                                                                                         with the FAA and applicable statutes of limitations, and will honor claims of          Unless consented to by all parties to the arbitration, Claims of two or more
  of a particular Claim, neither you nor we may pursue the Claim in any court                                                                                                   persons may not be joined, consolidated or otherwise brought together in                                                                                                                           to be aware of changes we are making to your Account. These changes reflect
  litigation, whether as a class action, private attorney general action, other          privilege recognized at law. The arbitrator will take reasonable steps to protect                                                                                                                                                                                                         a general adjustment in our credit card program and are not a result of your
                                                                                         customer Account information and other confidential information, including             the same arbitration (unless those persons are applicants, co-applicants or
  representative action or otherwise, and the arbitration of such Claim must                                                                                                    authorized users on a single Account and/or related Accounts or parties to a                                                                                                                       personal history with us or your credit score.
  proceed on an individual basis.                                                        the use of protective orders to prohibit disclosure outside the arbitration, if
                                                                                         requested to do so by you or us. You and we agree to keep the details of the           single transaction or related transactions); this is so whether or not the Claims
                                                                                                                                                                                (or any interest in the Claims) may have been assigned. Provided, however,                                                                                                                         These important changes apply to your existing Visa/MasterCard Cardholder
Claims Not Covered:                                                                      arbitration, including communications in any medium, testimony, documents                                                                                                                                                                                                                 Agreement, Disclosure Statement and Arbitration Agreement (the “Agreement”).
• Claims are not subject to arbitration if they are filed by you or us in a small        and the award, confidential unless otherwise required by applicable law or the         that nothing in this Arbitration Agreement regarding consolidation and joinder
                                                                                                                                                                                is intended to impair a respondent’s right to assert a counterclaim against the                                                                                                                    The enclosed Change in Terms Notice includes changes to the following sections
  claims court or your state’s equivalent court, so long as the matter remains           administrator’s rules. The arbitrator will have the power to award to a party                                                                                                                                                                                                             of the Agreement: existing Other Charges, Communications, Termination of
  in such court and advances only an individual claim for relief. Also, disputes         any damages or other relief provided for an individual claim under applicable          claimant pursuant to the administrator’s rules.
                                                                                                                                                                                                                                                                                                                                                                                   Account, Rewards Program and Arbitration and the new Access to Credit Score.
  about the validity, enforceability, coverage or scope of this Arbitration              law (including constitutional limits that would apply in court), and will not have     Enforcement, Finality: You or we may bring an action, including a summary
  Agreement or any part thereof are not subject to arbitration and are for a court       the power to award relief to, against, or for the benefit of, any person who is        or expedited motion, to compel arbitration of Claims subject to arbitration,                                                                                                                       These changes will take effect starting with your January 2016 statement.
  to decide. But disputes about the application, enforceability or interpretation        not a party to the proceeding. The arbitrator will make any award in writing           or to stay the litigation of any Claims pending arbitration, in any court having
  of the Card Agreement as a whole are subject to arbitration and are for the            but need not provide a statement of reasons unless requested by a party.               jurisdiction. Such action may be brought at any time, even if any such Claims                                                                                                                      Except for these changes, all existing terms and conditions in the Agreement
  arbitrator to decide.                                                                  Upon a request by you or us, the arbitrator will provide a brief statement of          are part of a lawsuit, unless a trial has begun or a final judgment has been                                                                                                                       remain in effect.
                                                                                         the reasons for the award.                                                             entered. Failure or forbearance to enforce this Arbitration Agreement at any
Initiation of Arbitration: The party filing arbitration must choose an arbitration                                                                                              particular time, or in connection with any particular Claims, will not constitute
administrator. Arbitration administrators are independent from us, and you must                                                                                                                                                                                                                                                                                                    Thank you for choosing Credit One Bank.
                                                                                         Costs: If we file the arbitration, we will pay the initial filing fee. If you file the a waiver of any rights to require arbitration at a later time or in connection
follow their rules and procedures for initiating and pursuing arbitration. If you        arbitration, you will pay your share of the initial filing fee, unless you seek        with any other Claims. Any additional or different agreement between you and
initiate the arbitration, you must also notify us in writing at Credit One Bank,                                                                                                                                                                                                                                                                                                   Sincerely,
                                                                                         and qualify for a fee waiver under the applicable rules of the arbitration             us regarding arbitration must be in writing. We will not amend this Arbitration
P.O. Box 95516, Las Vegas, NV 89193-5516. If we initiate the arbitration, we             administrator. We will reimburse you for your share of the initial filing fee if       Agreement in a manner that adversely affects your rights without giving you
will notify you in writing at your then current billing address or (if your Account is   you paid it and you prevail. Except as set forth below, if there is a hearing,         prior notice.
closed) the last address we have on file for you. Any arbitration hearing that you       we will pay any fees of the arbitrator and arbitration administrator for the                                                                                                                                                                                                              J. Christopher
attend will be held at a place chosen by the arbitrator or arbitration administrator     first day of that hearing. All other fees will be allocated in keeping with the        An award in arbitration will be enforceable as provided by the FAA or other                                                                                                                        Senior Vice President
in the same city as the U.S. District Court closest to your billing address, or at       rules of the arbitration administrator and applicable law. However, we will            applicable law by any court having jurisdiction and shall be subject to judicial
some other place to which you and we agree in writing. You may obtain copies             advance or reimburse filing fees and other fees if the arbitration administrator       review only as provided in the FAA. An award in arbitration shall determine the
of the current rules of the arbitration administrators, and other related materials,     or arbitrator determines there is other good reason for requiring us to do so,         rights and obligations between the named parties only, and only in respect
including forms and instructions for initiating arbitration, by contacting the           or we determine there is good cause for doing so. Each party will bear the             of the Claims in arbitration, and shall not have any bearing on the rights and
arbitration administrators as follows:                                                   expense of that party’s attorneys, experts, and witnesses, and other expenses,         obligations of any other person, nor on the resolution of any other dispute or
                                                                                         regardless of which party prevails, except that (a) the arbitrator shall apply         controversy.
 American Arbitration Association (“AAA”)           JAMS
 335 Madison Avenue, Floor 10                       1920 Main Street, Suite 300          any applicable law in determining whether a party should recover any or all            Severability, Survival: This Arbitration Agreement shall survive: (i) termination
 New York, NY 10017-4605                            Irvine, CA 92614-7279                expenses from another party, (b) the arbitrator shall require you to pay us            or changes in the Card Agreement, the Account and the relationship between
 Web Site: www.adr.org		                            Web Site: www.jamsadr.com            collection costs and attorneys’ fees, including our in-house attorneys’ costs,         you and us concerning the Account; (ii) the bankruptcy of any party, to the
                                                                                         that we incur as a result of your default, as set forth in the Card Agreement          extent permitted by applicable bankruptcy law; and (iii) any transfer or
If neither AAA nor JAMS is willing or able to serve, and you and we are unable           and (c) the arbitrator may assess attorneys’ fees and costs against a party            assignment of your Account, or any amounts owed on your Account, to any
to agree on a substitute, a court with jurisdiction will select the administrator        upon a showing by the other party that the first party’s claim(s) or conduct           other person. If any part of this Arbitration Agreement other than the section       © 2015 Credit One Bank, N.A. All rights reserved.
or arbitrator.                                                                           was frivolous or pursued in bad faith or solely for purpose of multiplying the         titled “No Class Arbitration or Consolidation or Joinder of Parties” is declared       Credit One , Credit One Bank and corresponding logos are federally registered trademarks.
                                                                                                                                                                                                                                                                                                ®           ®
                                                                                                                                                                                                                                                                                                                                                                 C50-00352 08/15                                                         www.CreditOneBank.com
                                          7                                                                                         8                                                                                             9                                                                                              10                                                                                        1
